In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 15‐2377  
KARLA STEIMEL, 
                                             Plaintiff‐Appellant, 
                              and 
THOMAS MAERTZ, et al., 
                               Intervening Plaintiffs‐Appellants, 

                               v. 

JOHN  J.  WERNERT,  Secretary of the Indiana Family and Social 
Services Administration, et al., 
                                           Defendants‐Appellees. 
                    ____________________ 
 
No. 15‐2389 
MICHAEL BECKEM AND LOIS BECKEM,  
                                           Plaintiffs‐Appellants, 
                               v. 
                                  
INDIANA  FAMILY  AND  SOCIAL  SERVICES  ADMINISTRATION,  and 
JOHN  J.  WERNERT,  Secretary of the Indiana Family and Social 
Services Administration, 
                                           Defendants‐Appellees. 
 
                    ____________________ 
2                                           Nos. 15‐2377 & 15‐2389 

           Appeals from the United States District Court for the 
           Southern District of Indiana, Indianapolis Division. 
     Nos. 13‐cv‐00957, 14‐cv‐00668 — Jane E. Magnus‐Stinson, Judge. 
                       ____________________ 

       ARGUED JANUARY 5, 2016 — DECIDED MAY 10, 2016 
                  ____________________ 

   Before WOOD, Chief Judge, and KANNE and ROVNER, Circuit 
Judges. 
    WOOD,  Chief  Judge.  No  one  would  accuse  the  Medicaid 
program of simplicity. Our task in this appeal is to consider 
whether Indiana has chosen an acceptable way to deliver cer‐
tain home‐ and community‐based services. It does so through 
so‐called  waiver  programs  that  are  operated  by  state  Medi‐
caid agencies. The word “waiver” is used because the default 
assumption under Medicaid is that these kinds of services will 
be  delivered  in  institutions.  Congress  has  recognized,  how‐
ever, that many people are better served by and prefer com‐
munity‐based care. For these people, it uses waiver programs 
under which the state (and the federal government) will pick 
up the tab. 
    The  Indiana  Family  and  Social  Services  Administration 
(the Agency) runs three waiver programs relevant to this case: 
the  Aged  and  Disabled  Medicaid  Waiver  Program  (A&D 
waiver), the Community Integration and Habilitation Medi‐
caid Waiver Program (CIH waiver), and the Family Supports 
Medicaid  Waiver  Program  (FS  waiver).  Importantly  for  our 
case, the programs vary in how much money each client can 
receive,  what  must  be  demonstrated  to  qualify  for  aid,  and 
who is entitled to assistance. Because Indiana has closed most 
of its institutional facilities, these waiver programs serve the 
Nos. 15‐2377 & 15‐2389                                              3 

vast majority of people with disabilities in Indiana. The state’s 
total institutional capacity can accommodate only one quarter 
of the number of people on the CIH waiver alone. 
    Until 2011, the Agency placed many people with develop‐
mental disabilities on the A&D waiver, which has no cap on 
services. That changed when the Agency decided that it had 
not been adhering to certain A&D rules. In order to fix its mis‐
takes, it enacted a policy change that rendered many develop‐
mentally disabled persons, including the plaintiffs, ineligible 
for care under the A&D waiver. These people were moved to 
the FS waiver, under which they may receive services worth 
no  more  than  $16,545  annually.  Developmentally  disabled 
people  who  were  switched  from  the  A&D  waiver  to  the  FS 
waiver may apply for the CIH waiver, which is uncapped. But 
not everyone qualifies for the CIH waiver, and so this possi‐
bility is an empty one for many. 
    The  plaintiffs  in  the  two  cases  we  have  consolidated  for 
disposition are developmentally disabled persons who were 
moved  from  the  A&D  waiver  to  the  FS  waiver.  They  argue 
that their new assignment violates the integration mandate of 
the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101 
et seq., because it deprives them of community interaction and 
puts them at risk of institutionalization. They also seek class 
certification. 
    The district court granted summary judgment to the de‐
fendants on the integration‐mandate claims and denied class 
certification. We conclude that there is a genuine dispute of 
material fact with respect to the  individual claims based on 
the integration mandate, and so judgment for the defendants 
to that extent was premature. The district court did not abuse 
4                                           Nos. 15‐2377 & 15‐2389 

its  discretion,  however,  in  declining  to  certify  the  class,  be‐
cause the proposed class is too vague. 
                                   I 
                                  A 
    In 1981, Congress enacted Section 1915(c) of the Social Se‐
curity  Act  (SSA),  42  U.S.C.  §  1396n,  which  established  the 
Home and Community‐Based Care Waiver Program. See An‐
drew I. Batavia, A Right to Personal Assistance Services: “Most 
Integrated Setting Appropriateʺ Requirements and the Independent 
Living  Model  of  Long‐Term  Care,  27  AM.  J.L.  &  MED.  17,  24 
(2001). The program allowed states to diverge from the tradi‐
tional  Medicaid  structure  by  providing  community‐based 
services to people who would, under the traditional Medicaid 
structure,  require  institutionalization.  Its  purpose  was  to 
“provid[e] real choices and opportunities to control their lives 
for individuals who wish to live in the community” and allow 
deviation from Medicaid’s traditional “institutional bias.” Id. 
    Participating states have significant discretion in how they 
craft their waiver programs. Nonetheless, the programs must 
conform to several restrictions: the average annual cost of a 
state’s  waiver  programs  cannot  exceed  that  of  institutional 
services, id.; states must inform eligible persons of their op‐
tions and allow  those qualified  to take advantage of waiver 
slots up to the number available, id.; and states must comply 
with  the  ADA’s  integration  mandate,  which  dictates  that 
states “shall administer services, programs, and activities in 
the most integrated setting appropriate to the needs of quali‐
fied individuals with disabilities,” 28 C.F.R. § 35.130(d) (1998). 
                                   B 
Nos. 15‐2377 & 15‐2389                                                5 

     States  submit  detailed  applications  for  each  waiver  pro‐
gram  to  the  Centers  for  Medicare  and  Medicaid  Services 
(CMS). CMS approves waiver programs for an initial term of 
three years, after which it may re‐approve them for five‐year 
periods. The A&D waiver, the FS waiver, and the CIH waiver 
all  fall  under  SSA  §  1915(c),  42  U.S.C.  §  1396n(c),  and  have 
been approved by CMS. (That approval is not at issue here.) 
The  Agency  oversees  all  of  Indiana’s  waiver  programs, 
through different subdivisions for each one. 
     Under Indiana law, the A&D waiver is meant “to provide 
home‐ and community‐based services to individuals who, but 
for the provision of such services, would require nursing fa‐
cility level of care.” The FS waiver provides “waiver services 
to participants of any age residing in a range of community 
settings as an alternative to care in an intermediate care facil‐
ity for individuals with intellectual disabilities … or related 
conditions.”  The  CIH  waiver  provides  services  to  a  similar 
population that meets additional criteria. While the FS waiver 
caps services at $16,545 per year, there is no cap on services 
under the A&D or CIH waivers. Different services are availa‐
ble under each waiver, and the rules for reimbursement vary 
by program. 
    Waiver  participants  may  also  use  services  provided 
through  the state’s traditional Medicaid plan. These include 
“prior‐authorization  services,”  which  are  services  that  the 
state  has  pre‐approved  as  medically  necessary.  405  IND. 
ADMIN.  CODE § 5‐3‐13. There is one type of prior‐authoriza‐
tion service relevant to this case: “home health services.” Id. 
§ 5‐3‐13(a)(9).  Home‐health  services  include  “[s]killed  nurs‐
ing,”  “[h]ome  health  aid  services,”  “[p]hysical  and  occupa‐
6                                        Nos. 15‐2377 & 15‐2389 

tional therapies,” “[s]peech pathology services,” “[r]enal dial‐
ysis,”  and  “[t]elehealth  services.”  Id.  § 1‐4.2‐3(a).  Home‐
health services, as the name suggests, “must be performed in 
the home.” Id. § 1‐4.2‐3. If a service is available under both the 
relevant  waiver  and  the  state  Medicaid  programs,  partici‐
pants must generally use prior‐authorization services before 
tapping into their waiver funds. 
   The Agency assigns a case manager to each waiver partic‐
ipant. The case manager works with the participant and his or 
her  guardian  to  determine  the  appropriate  services  for  that 
participant. Certain services are available under some waivers 
but not under others. After the case manager, participant, and 
guardian  create  an  individualized  plan,  the  case  manager 
submits  it  for  approval  to  the  appropriate  Agency  subdivi‐
sion. 
                                C 
   In 2006, the state opened the A&D waiver to persons with 
developmental disabilities, so long as they had either “skilled 
medical need” or substantial functional limitations. In 2011, it 
reversed this policy, and thereafter allowed only people who 
could demonstrate both a skilled medical need and substantial 
functional  limitations  to  participate  in  the  A&D  waiver.  As 
space  became  available  on  the  FS  waiver,  the  state  moved 
A&D waiver participants to the FS waiver. 
    The  plaintiffs  are  developmentally  disabled  people  who 
rely  on  Indiana’s  home‐  and  community‐based  Medicaid 
waiver  programs.  Karla  Steimel  suffers  from  cerebral  palsy, 
while Thomas Maertz has been diagnosed with both cerebral 
palsy and mental retardation. Colton and Cody Cole are twin 
Nos. 15‐2377 & 15‐2389                                                7 

brothers; they both suffer from cerebral palsy. Timothy Keis‐
ter has been diagnosed with mental retardation. Michael and 
Lois  Beckem  are  siblings;  Michael  has  been  diagnosed  with 
mild mental retardation, and Lois has Down’s syndrome. 
    Before  2013,  the  plaintiffs  were  served  under  Indiana’s 
A&D waiver. Under the A&D waiver, they were able to enjoy 
community  activities  such  as  eating  in  restaurants,  visiting 
flea  markets,  and  window‐shopping.  Michael  and  Lois 
Beckem attended day services, which allowed them to go into 
the community and interact with people without disabilities. 
While all of the plaintiffs suffer from severe conditions, none 
of them needs the skilled medical services necessary to meet 
the prerequisites of the A&D waiver, as it has been structured 
since  2011.  All  were  shifted  to  the  FS  waiver  in  2013.  Later, 
Karla  Steimel  and  Timothy  Keister  were  moved  to  the  CIH 
waiver; they concede  that their claims are moot. While Lois 
Beckem has since been moved back to the A&D waiver, she 
asserts  a  damages  claim.  The  Coles,  Maertz,  and  Michael 
Beckem remain on the FS waiver. 
    The plaintiffs still before us allege that their forced move 
to the FS waiver has dramatically curtailed their ability to par‐
ticipate  in  community  activities.  According  to  their  guardi‐
ans’  affidavits,  the  plaintiffs  were  able  to  enjoy  roughly  40 
hours in  the community each week under  the A&D waiver. 
Since their transition to the FS waiver, their community time 
has shrunk to 10 to 12 hours per week. This roughly 30‐hour‐
per‐week  reduction  is  a  result  of  the  FS  waiver  cap,  under 
which they are allowed to use only $16,545 in waiver services. 
(That amount of money works out, plaintiffs say, to roughly 
12  hours  per  week  in  services  that  can  be  used  outside  the 
home.) Although the plaintiffs are also eligible for Medicaid 
8                                          Nos. 15‐2377 & 15‐2389 

prior‐authorization services, those services may not be used 
outside the home and so are not relevant to these claims. 
    The plaintiffs’ guardians also aver that despite the availa‐
bility of prior‐authorization services, restrictions on those ser‐
vices have led to lapses in supervision that have either led to 
injury or serious risk of injury to the plaintiffs. The plaintiffs 
contend that, given the limitations on prior‐authorization ser‐
vices and the monetary  cap on  the FS waiver, these  gaps in 
supervision  are  unavoidable  and  have  put  them  at  serious 
risk of institutionalization. Tamara Awald, the mother of Col‐
ton and Cody Cole, also indicates that she has had to pay out‐
of‐pocket for care when she travels for work. 
    Karla  Steimel  filed  her  initial  class‐action  complaint  and 
motion for class certification on June 14, 2013. Before the court 
ruled on that motion, Maertz, the Coles, and Keister moved 
for leave to intervene as named plaintiffs. The district court 
granted the intervention motion, but on March 24, 2014 it de‐
nied class certification. The Beckems commenced their sepa‐
rate case on April 30, 2014. 
    The parties in both cases filed cross‐motions for summary 
judgment. The state argued that it should prevail because the 
plaintiffs’ claims did not even implicate the integration man‐
date, while the plaintiffs contended that they were entitled to 
judgment  because  they  had  shown  beyond  dispute  that  the 
state was violating the integration mandate. The district court 
agreed  with  the  state  and  granted  it  summary  judgment  in 
both cases on June 9, 2015. This appeal followed. 
                                 II 
Nos. 15‐2377 & 15‐2389                                                 9 

    Congress intended the ADA “to provide a clear and com‐
prehensive national mandate for the elimination of discrimi‐
nation against individuals with disabilities.” Olmstead v. L.C. 
ex  rel.  Zimring,  527  U.S.  581,  589  (1999)  (quoting  42 
U.S.C. § 12101(b)(1)). Section 12132 decrees that “no qualified 
individual with a disability shall, by reason of such disability, 
be excluded from participation in or be denied the benefits of 
the  services,  programs,  or  activities  of  a  public  entity,  or  be 
subjected to discrimination by any such entity.” A “public en‐
tity” includes “any State or local government” or “any depart‐
ment  [or]  agency  …  of  a  State  …  or  local  government.”  Id. 
§§ 12131(1)(A), (B). A “qualified individual with a disability” 
is someone who, “with or without reasonable modifications 
to rules, policies, or practices … meets the essential eligibility 
requirements for the receipt of services or the participation in 
programs  or  activities  provided  by  a  public  entity.”  Id. 
§ 12131(2). 
    The  ADA  directs  the  Attorney  General  to  “promulgate 
regulations … that implement” the provisions of Title II, in‐
cluding § 12132. Id. § 12134(a). In response to this command, 
the Attorney General implemented the regulation known as 
the  “integration  mandate.”  The  integration  mandate  states 
that  “[a]  public  entity  shall  administer  services,  programs, 
and activities in the most integrated setting appropriate to the 
needs  of  qualified  individuals  with  disabilities.” 28  C.F.R. 
§ 35.130(d)  (1998).  The  regulations’  preamble  defines  “the 
most integrated setting appropriate to the needs of qualified 
individuals with disabilities” as “a setting that enables indi‐
viduals with disabilities to interact with non‐disabled persons 
to the fullest extent possible.” 28 C.F.R. pt. 35, App. B. Public 
entities  are  required  to  “make  reasonable  modifications”  to 
10                                          Nos. 15‐2377 & 15‐2389 

avoid “discrimination on the basis of disability” except if do‐
ing  so  would  “fundamentally  alter”  the  nature  of  the  pro‐
grams. 28 C.F.R. § 35.130(b)(7). 
    Because the relevant provisions of the Rehabilitation Act 
and  its  regulations  are  “materially  identical”  to  their  ADA 
counterparts, Bruggeman ex rel. Bruggeman v. Blagojevich, 324 
F.3d 906, 912 (7th Cir. 2003), courts “construe and apply them 
in  a  consistent  manner.”  Radaszewski  ex  rel.  Radaszewski  v. 
Maram,  383  F.3d  599,  607  (7th  Cir.  2004).  The  state  does  not 
challenge the validity of any of the regulatory provisions at 
issue. 
    We address the parties’ arguments in two stages: first, we 
consider whether the plaintiffs’ claims fall within the scope of 
the  integration  mandate;  and  second,  we  ask  whether  the 
state’s  policy  violated  the  mandate.  The  plaintiffs  offer  two 
theories for our consideration: (1) that the state’s policies have 
impermissibly  rendered  the  plaintiffs  institutionalized  in 
their  own  homes,  and  (2)  that  the  state’s  policies  have  put 
them at serious risk of institutionalization. 
    We  review  de  novo  the  district  court’s  decision  to  grant 
summary judgment. Advance Cable Co., LLC v. Cincinnati Ins. 
Co., 788 F.3d 743, 746 (7th Cir. 2015). When reviewing cross‐
motions for summary judgment, we “take the motions one at 
a time and then, as usual, construe all facts and draw all rea‐
sonable inferences in favor of the non‐moving party.” Id. Sum‐
mary judgment is appropriate only “if the movant shows that 
there is no genuine dispute as to any material fact and the mo‐
vant is entitled to judgment as a matter of law.” FED. R. CIV. P. 
56(a). 
                                  A 
Nos. 15‐2377 & 15‐2389                                             11 

    In  enacting  the  ADA,  Congress  prohibited  outright  dis‐
crimination  and  “identified  unjustified  ‘segregation’  of  per‐
sons  with  disabilities  as  a  ‘for[m]  of  discrimination.’” 
Olmstead, 527 U.S. at 600 (quoting § 12101(a)(2)). “Unjustified 
isolation”  is  therefore  “properly  regarded  as  discrimination 
based on disability.” Id. at 597. The Supreme Court held that 
“discrimination” under § 12132 included “not only disparate 
treatment of comparably situated persons but also undue in‐
stitutionalization  of  disabled  persons,  no  matter  how  anyone 
else is treated.” Amundson ex rel. Amundson v. Wisconsin Dep’t of 
Health Servs., 721 F.3d 871, 874 (7th Cir. 2013) (citing Olmstead, 
527 U.S. at 597–603). 
    Olmstead dealt only with the problem of unjustified insti‐
tutional  segregation.  See  Olmstead,  527  U.S.  at  600.  Its  ra‐
tionale, however, reaches more broadly. The Court saw “two 
evident judgments” in the integration mandate. Id. The first is 
that “institutional placement of persons who can handle and 
benefit  from  community  settings  perpetuates  unwarranted 
assumptions that persons so isolated are incapable or unwor‐
thy of participating in community life.” Id. The second is that 
“confinement in an institution severely diminishes the every‐
day  life  activities  of  individuals,  including  family  relations, 
social contacts, work options, economic independence, edu‐
cational advancement, and cultural enrichment.” Id. at 601. 
    The Court had no occasion to consider whether the same 
evils it had identified for institutional placements might exist 
in some settings outside of an institution. This case presents 
that  question:  whether  isolation  in  the  home  for  a  person 
“who  can  handle  and  benefit  from”  time  out  in  the  general 
community is also inconsistent with the integration mandate. 
We  see  no  reason  why  the  same  analysis  should  not  apply. 
12                                         Nos. 15‐2377 & 15‐2389 

See, e.g., Mark C. Weber, Home and Community‐Based Services, 
Olmstead,  and  Positive  Rights:  A  Preliminary  Discussion, 
39 WAKE FOREST L. REV. 269, 274 (2004) (“As with race discrim‐
ination, government‐sanctioned separation transmits a strong 
message  that  the  out‐group  is  inferior  and  that  private  dis‐
crimination is acceptable.”) (citing Brown v. Bd. of Ed. of Topeka, 
347 U.S. 483, 492 n.5 (1954)); Timothy M. Cook, The Americans 
with Disabilities Act: The Move to Integration, 64 TEMP.  L.  REV. 
393,  441  (1991)  (collecting  studies  concluding  that  “[t]he  re‐
search  data  shows,  without  doubt  …  that  prejudice  is  less‐
ened  through  integration”).  Isolation  in  a  home  can  just  as 
“severely  diminish[]  the  everyday  life  activities”  of  people 
with disabilities. Olmstead, 527 U.S. at 601.  In fact, although 
family  relations  might  be  enhanced  at  home  if  people  are 
around, isolation in a home may often be worse than confine‐
ment to an institution on every other measure of “life activi‐
ties” that Olmstead recognized. 
    In  accordance  with  Olmstead,  the  Department  of  Justice 
has released guidance directing that the integration mandate 
be  read  broadly.  The  DOJ’s  interpretation  of  the  mandate 
“warrant[s] respect” because Congress gave it the task of is‐
suing  the  relevant  regulations.  Id.  at  597–98.  The  degree  of 
deference is another matter: Olmstead said nothing on the sub‐
ject.  In  general,  we  defer to an  agency’s interpretation of  its 
own regulation unless the agency’s interpretation is “plainly 
erroneous or inconsistent with the regulation” or “there is rea‐
son to suspect that the agency’s interpretation ‘does not reflect 
the  agency’s  fair  and  considered  judgment  on  the  matter  in 
question.’” Christopher v. SmithKline Beecham Corp., 132 S. Ct. 
2156, 2166 (2012) (quoting Auer v. Robbins, 519 U.S. 452, 461–
62  (1997)).  We  see  no  such  flaws  in  the  path  that  DOJ  has 
taken. 
Nos. 15‐2377 & 15‐2389                                              13 

    The guidance indicates that the “most integrated setting” 
is “a setting that enables individuals with disabilities to inter‐
act with non‐disabled persons to the fullest extent possible.” 
U.S. Dep’t of Justice, Statement of the Department of Justice on 
the Integration Mandate of Title II of the ADA and Olmstead v. L.C. 
(June 22, 2011). It notes that “[i]ntegrated settings are located 
in mainstream society.” Id. Such settings “offer access to com‐
munity activities and opportunities at times, frequencies and 
with persons of an individual’s choosing; afford individuals 
choice  in  their  daily  life  activities;  and,  provide  individuals 
with disabilities the opportunity to interact with non‐disabled 
persons to the fullest extent possible.” Id. 
    Under the  Guidance,  the state might violate the  integra‐
tion mandate if it “operates … programs that segregate indi‐
viduals  with  disabilities”  or  “through  its  planning,  service 
system  design,  funding  choices,  or  service  implementation 
practices, promotes or relies upon the segregation of individ‐
uals with disabilities in private facilities or programs.” Id. The 
mandate “extend[s] to persons at serious risk of institutional‐
ization or segregation and [is] not limited to individuals cur‐
rently in institutional or other segregated settings.” Id. Finally, 
so long as any additional services do not cause a fundamental 
alteration in the state program, the state may be required to 
provide  them;  budget  cuts  can  violate  the  integration  man‐
date.  Id.  Given  the  integration  mandate’s  maximalist  lan‐
guage—it  demands  “the  most  integrated  setting  appropri‐
ate,” 28 C.F.R. § 35.130(d), which it defines as allowing inter‐
action with non‐disabled persons “to the fullest extent possi‐
ble,” 28 C.F.R. pt. 35, App. B—we have no reason not to follow 
the DOJ’s interpretation of the mandate. And the mandate, as 
14                                         Nos. 15‐2377 & 15‐2389 

we have noted, logically applies to all settings, not just to in‐
stitutional settings. It bars unjustified segregation of persons 
with disabilities, wherever it takes place. 
    The state responds with a narrow reading of the integra‐
tion mandate and an unwillingness to engage with the DOJ’s 
interpretation. It argues that the integration mandate covers 
only  claims  by people  who literally  have  been institutional‐
ized, and that a person with a disability who is housed in the 
community is therefore outside its scope. The state insists that 
“setting”  refers  only  to  two  kinds  of  physical  structures:  an 
institution or a location in the community. But there is no rea‐
son to think that the mandate presents such a crabbed binary. 
First, “there is nothing in the plain language of the regulations 
that limits protection to persons who are currently institution‐
alized.” Pashby v. Delia, 709 F.3d 307, 322 (4th Cir. 2013) (quot‐
ing Fisher v. Oklahoma Health Care Auth., 335 F.3d 1175, 1181 
(10th  Cir.  2003)).  The  mandate’s  text  uses  the  general  word 
“setting” and states that people are entitled to be served “in 
the most integrated setting appropriate to the needs of quali‐
fied individuals with disabilities.” 28 C.F.R.  § 35.130(d).  The 
“most integrated setting appropriate” is “a setting that ena‐
bles individuals with disabilities to interact with non‐disabled 
persons to the fullest extent possible.” 28 C.F.R. pt. 35, App. B. 
    Just  as  importantly,  there  is  plentiful  evidence  that  the 
state’s interpretation is incorrect. When interpreting adminis‐
trative rules, a court asks first “whether the language at issue 
has a plain and unambiguous meaning with regard to the par‐
ticular dispute in the case.” Exelon Generation Co., LLC v. Local 
15, Int’l Bhd. of Elec. Workers, AFL‐CIO, 676 F.3d 566, 570 (7th 
Cir. 2012). In doing so, the court “giv[es] the words used their 
ordinary meaning.” Lawson v. FMR LLC, 134 S. Ct. 1158, 1165 
Nos. 15‐2377 & 15‐2389                                          15 

(2014) (internal citation omitted). Neither the ADA nor its reg‐
ulations  specifically  define  the  word  “setting.”  Ordinarily, 
that  word  denotes  an  environment  or  situation  rather  than 
any  particular  physical  structure.  See  THE  AMERICAN 
HERITAGE  DICTIONARY  OF  THE  ENGLISH  LANGUAGE  1593  (4th 
ed. 2000) (“The context and environment in which a situation 
is set; the background.”); RANDOM HOUSE WEBSTER’S COLLEGE 
DICTIONARY 1200 (2d ed. 1999) (“[T]he surroundings or envi‐
ronment  of  anything.”);  MERRIAM‐WEBSTER’S  COLLEGIATE 
DICTIONARY  1072 (10th ed. 1994) (“[T]he time, place, and cir‐
cumstances in which something occurs or develops[.]”). The 
regulation’s use of the word “most” (integrated) and its refer‐
ence to “a” setting also imply more than two possibilities. 
     If these facts stick a knife in the state’s argument, the DOJ 
guidelines twist it. They specifically include the plaintiffs’ two 
theories  within  the  integration  mandate’s  ambit.  Moreover, 
the ADA and the integration mandate’s “protections would be 
meaningless  if  plaintiffs  were  required  to  segregate  them‐
selves by entering an institution before they could challenge 
an  allegedly  discriminatory  law  or  policy  that  threatens  to 
force them into segregated isolation.” Fisher, 335 F.3d at 1181. 
In this case, the plaintiffs’ quandary is Kafkaesque: Indiana’s 
institutions can serve only a quarter of the persons with disa‐
bilities currently on the CIH waiver alone. Even if the plain‐
tiffs had to be institutionalized, it is quite possible that they 
could not be. 
    Amundson is not to the contrary. Nowhere did Amundson 
indicate that segregation within the community beyond an in‐
stitution’s walls could not implicate the integration mandate. 
The Amundson plaintiffs did not present such a claim, and so 
the  opinion  does  not  address  it.  Amundson  decided  instead 
16                                          Nos. 15‐2377 & 15‐2389 

that the plaintiffs’ claims were not ripe because they had not 
pleaded sufficient facts to allege that they were at serious risk 
of institutionalization. While some of the Amundson plaintiffs 
had been required to leave group homes, they did “not allege 
inability  to  find  another  group  home  willing  to  accept  the 
level of reimbursement” Wisconsin was offering. 721 F.3d at 
873–74. Wisconsin had represented that it had “safeguards in 
place  that  [would]  prevent  any  plaintiff  from  being  trans‐
ferred  to  an  institution”;  the  plaintiffs  had  not  given  “suffi‐
cient  reason  to  think  that  these  [would]  fail.”  Id.  at  874. 
Amundson did not mention the DOJ Guidance one way or the 
other;  the  state  thus  overreaches  when  it  contends  that 
Amundson “presumably” rejected the DOJ Guidance. 
    The plaintiffs in our case have provided evidence that they 
need constant supervision and, despite their best efforts, the 
services  provided  under  the  FS  waiver  have  proved  inade‐
quate to prevent life‐threatening gaps in care. Again turning 
to Amundson, the state argues that the hypothetical availabil‐
ity of a CIH waiver is a sufficient safeguard. But the state did 
not present this argument to the district court, and it is there‐
fore waived. See Domka v. Portage Cnty., Wis., 523 F.3d 776, 783 
(7th Cir. 2008). Even if it were not, the CIH waiver is among 
the measures the plaintiffs argue they need to prevent their 
institutionalization.  The  plaintiffs  have  provided  evidence 
that they are at serious risk of being institutionalized. At this 
point, the state has provided no evidence to the contrary and 
has decided that the plaintiffs are currently ineligible for the 
CIH waiver. This is enough to raise a genuine question of fact 
about the adequacy of the CIH waiver as a safeguard against 
a serious risk of institutionalization. The plaintiffs’ claims are 
therefore ripe. 
Nos. 15‐2377 & 15‐2389                                              17 

     Another argument the state advances to avoid the integra‐
tion mandate rests on language in Amundson and a footnote 
in Olmstead, both of which it reads to support the idea that the 
integration mandate imposes neither a “standard of care” nor 
“a  certain  level  of  benefits  to  individuals  with  disabilities.” 
Olmstead,  527  U.S.  at  603  n.14;  Amundson,  721  F.3d  at  875 
(holding that the ADA does not support “a claim of absolute 
entitlement” to Medicaid benefits); see also Cohon ex rel. Bass 
v. New Mexico Depʹt of Health, 646 F.3d 717, 729 (10th Cir. 2011) 
(holding that ADA did not give plaintiff “legal entitlement” 
to  specific  requested  services  and  that  she  did  not  state  an 
Olmstead claim because she failed to allege that the program 
would lead to her unjustified isolation or premature institu‐
tionalization); Rodriguez v. City of New York, 197 F.3d 611, 619 
(2d Cir. 1999) (noting that “Olmstead reaffirms that the ADA 
does  not  mandate  the  provision  of  new  benefits”  and  “ad‐
dressed only [] where Georgia should provide treatment, not 
whether it must provide it”). 
    The problem with that argument is that it misconstrues the 
plaintiffs’ theory. They have not argued that they have an ab‐
solute entitlement to any particular services or program. They 
instead seek access to existing benefits available under either 
the uncapped A&D or CIH waivers—benefits that have been 
granted  to  some  persons  with  disabilities,  but  not  to  them. 
While “a State is not obligated to create new services,” it “may 
violate Title II when it refuses to provide an existing benefit 
to a disabled person that would enable that individual to live 
in  a  more  community‐integrated  setting.”  Radaszewski,  383 
F.3d at 609 (citing Olmstead, 527 U.S. at 603 n.14 for the princi‐
ple “that States must adhere to the ADA’s nondiscrimination 
requirement with regard to the services they in fact provide”). 
The plaintiffs seek services that exist and are given to others. 
18                                         Nos. 15‐2377 & 15‐2389 

The state may already be providing at least some of those ser‐
vices through the prior‐authorization program, albeit not out 
in the community. That, in fact, is the key difference between 
waiver and prior‐authorization services: the former are more 
flexible with regard to their timing and may be used outside 
the  home  in  the  community;  the  latter  must  be  used  in  the 
home. 
    The state’s final plea invokes vagueness: If the integration 
mandate  applies  to  a  multiplicity  of  “settings”  and  can  re‐
quire the shifting of resources to increase community partici‐
pation,  where  will  it  end?  The  short  answer  may  be  that  it 
ends wherever the state has chosen—this is an anti‐discrimi‐
nation mandate, as we said, not a floor or ceiling. Here, the 
state has ways to allow otherwise qualified persons to spend 
upwards of 40 hours per week outside their home and in the 
community.  It  thus  may  not,  by  invoking  the  rules  of  its 
waiver program, limit qualified persons to only 12 hours in 
the community each week. That fails to “administer services, 
programs, and activities in the most integrated setting appro‐
priate to the needs of qualified individuals with disabilities.” 
28  C.F.R.  § 35.130(d).  Based  on  the  purpose  and  text  of  the 
ADA,  the  text  of  the  integration  mandate,  the  Supreme 
Court’s rationale in Olmstead, and the DOJ Guidance, we hold 
that  the  integration  mandate  is  implicated  where  the  state’s 
policies  have  either  (1)  segregated  persons  with  disabilities 
within their homes, or (2) put them at serious risk of institu‐
tionalization. 
                                 B 
    Because it thought that the integration mandate was not 
even implicated here, the district court did not reach the ques‐
tion whether it was violated. We, however, must press on, in 
Nos. 15‐2377 & 15‐2389                                            19 

light of our conclusion that the mandate is in play. On cross‐
motions  for  summary  judgment,  plaintiffs  presented  evi‐
dence  that  they  were  segregated  from  the  community  and 
that the state’s 2011 policy was to blame. Without challenging 
the  contentions  about  the  degree  of  community  interaction 
plaintiffs  are  receiving,  the  state  presented  evidence  that 
showed, in its view, that the 2011 policy change was not the 
cause of whatever segregation is occurring. 
                                  1 
    We turn once again to Olmstead for the proper way to ana‐
lyze these arguments. It set out a test for determining whether 
the ADA’s integration mandate is violated: 
       [U]nder Title II of the ADA, States are required 
       to provide community‐based treatment for per‐
       sons with mental disabilities when [1] the State’s 
       treatment  professionals  determine  that  such 
       placement  is  appropriate,  [2]  the  affected  per‐
       sons do not oppose such treatment, and [3] the 
       placement  can  be  reasonably  accommodated, 
       taking  into  account  the  resources  available  to 
       the  State  and  the  needs  of  others  with  mental 
       disabilities. 
Olmstead, 527 U.S. at 607. We have understood this to be the 
Court’s  last  word  on  the  point.  See  Omega  Healthcare  Inv’rs, 
Inc. v. Res‐Care, Inc., 475 F.3d 853, 864 (7th Cir. 2007) (noting 
that  “Olmstead  stands  for  the  proposition  that  in  order  to 
avoid  violating  the  [ADA],  the  placement  of  individuals  in 
community‐based  settings  is  appropriate”  when  the  test  is 
20                                         Nos. 15‐2377 & 15‐2389 

met); Radaszewski, 383 F.3d at 608 (noting, without clearly ap‐
plying  the  test,  that  “the  [Olmstead]  Court  agreed”  with  the 
plaintiffs’ formulation of it). 
    The first two elements of the test appear in Section III.A of 
the  Olmstead  decision,  which  commanded  a  majority  of  the 
Court and is thus binding on us. The Court noted there that 
(1)  “the  State  may  generally  rely  on  the  reasonable  assess‐
ments of its own professionals in determining whether an in‐
dividual ‘meets the essential eligibility requirements’” of the 
program,  and  (2)  that  there  exists  no  “federal  requirement 
that community‐based treatment be imposed on patients who 
do not desire it.” Olmstead, 527 U.S. at 602. 
    Olmstead’s  articulation  of  the  third  element  of  the  test, 
however,  represents  the  thinking  of  only  a  plurality  of  the 
Court.  Those  Justices  addressed  the  question  of  the  level  at 
which  the  “reasonable  modifications”  provision  should  be 
evaluated—that is, which matters should be considered in de‐
ciding  whether  a  requirement  to  provide  integrated  care 
would constitute a fundamental alteration of the state’s pro‐
gram. See 28 C.F.R. § 35.130(b)(7). It is clear that some version 
of the “reasonable modifications” provision—and its flip side, 
the  fundamental‐alteration  defense—must  be  taken  into  ac‐
count before deciding that the integration mandate was vio‐
lated.  Justice  Stevens,  concurring  in  the  judgment,  thought 
that the fundamental‐alteration defense rested ultimately on 
the facts; he thus saw no need to delve into the limitations on 
the state’s duty. See Olmstead, 527 U.S. at 607–08 (Stevens, J., 
concurring  in  part  and  concurring  in  the  judgment).  Justice 
Kennedy, writing for himself and Justice Breyer, focused on 
the need for courts to defer to the treatment decisions of the 
treating  physicians,  lest  people  who  need  greater  care  are 
Nos. 15‐2377 & 15‐2389                                           21 

shoved out into the community inappropriately. Id. at 608–615 
(Kennedy, J., concurring in the judgment). 
     As long as we bear in mind the cautionary remarks of the 
concurring Justices, we see nothing to prevent our use of Sec‐
tion III.B of the plurality’s opinion as a starting point. Its artic‐
ulation  of  the  “reasonable  modifications”  element  states  a 
sensible  level  at  which  to  analyze  the  question  whether  re‐
quiring integrated services would “fundamentally alter” the 
nature of the programs. 28 C.F.R. § 35.130(b)(7). On the one 
hand, a “substantial[] increase” in the cost of a few of plain‐
tiffs’  services  should  not  “defeat  [a]  Title  II  claim.” 
Radaszewski, 383 F.3d at 614. Such a holding would eviscerate 
the integration mandate. See id. (“If every alteration in a pro‐
gram or service that required the outlay of funds were tanta‐
mount  to  a  fundamental  alteration,  the  ADA’s  integration 
mandate would be hollow indeed.” (quoting Fisher, 335 F.3d 
at 1183)). On the other hand, looking only at the cost of chang‐
ing the plaintiffs’ care would be unfair to the state and fail to 
give  it  the  leeway  for  which  Justices  Kennedy  and  Breyer 
called. “If the expense entailed in placing one or two people 
in a community‐based treatment program is properly meas‐
ured  for  reasonableness  against  the  State’s  entire  mental 
health budget, it is unlikely that a State, relying on the funda‐
mental‐alteration defense, could ever prevail.” Olmstead, 527 
U.S. at 603 (plurality opinion). 
    By  specifying  that  both  the  “resources  available  to  the 
State” and “the needs of others with mental disabilities” must 
be taken into account, the plurality’s test allows for a sensitive 
balance between the interests of the state and the interests of 
the developmentally disabled persons. The test also prevents 
a state from describing a program at such a specific level of 
22                                          Nos. 15‐2377 & 15‐2389 

detail that literally any change would result in a “fundamen‐
tal”  alteration.  In  the  end,  the  question  under  the  ADA  is  a 
simple one: what effect will changing the state’s practices have 
on the provision of care to the developmentally disabled, tak‐
ing into account the resources available to  the state and the 
need to avoid discrimination? 
    The evaluation of whether a change would fundamentally 
alter the nature of a program should be holistic. Here, the state 
has produced no evidence that anything approaching a fun‐
damental  change  would  occur  if  the  programs  available  to 
these plaintiffs were handled differently. We thus do not re‐
gard it as a close case. 
                                   2 
    Neither of the first two elements of the Olmstead test is dis‐
puted in our case. By previously allowing the plaintiffs signif‐
icantly more community interaction, the state’s medical pro‐
fessionals have demonstrated that such activity is both appro‐
priate and possible. The plaintiffs’ purpose in this lawsuit is 
to have this level of community‐based service restored, under 
whatever  program  umbrella  will  accomplish  that  end.  The 
plaintiffs’ evidence shows that at present, using the FS waiver, 
they can arrange for no more than 10 to 12 hours of such ser‐
vices per week. The affidavits maintain that this amount is in‐
sufficient either (1) to allow any significant community inter‐
action or (2) to prevent gaps in supervision that remained un‐
covered  by  their  caretakers  or  prior‐authorization  services. 
The state has offered nothing to support its assumption that 
the plaintiffs actually spend more time in the community than 
their  guardians  have  averred.  Plaintiffs  have  also  provided 
evidence that a more integrated setting is possible: their affi‐
davits state that they were able both to achieve significantly 
Nos. 15‐2377 & 15‐2389                                          23 

more community interaction and prevent gaps in supervision 
under the A&D waiver. 
     It is the state’s burden to prove that the proposed changes 
would  fundamentally  alter  their  programs.  See  Radaszewski, 
383 F.3d at 611 (citing 28 C.F.R. § 35.130(b)(7)). It has failed to 
carry that burden here. In fact, it did not even argue that the 
plaintiffs seek fundamental alteration of their programs. In‐
stead, it contended that “it is not ‘reasonable’ to demand that 
the State alter the eligibility requirements for the A&D Waiver 
so as to permanently enshrine its error” in placing the plain‐
tiffs on the waiver in the first place. 
     There are several problems with this argument. The first 
is that the plaintiffs are not asking to be put back on the A&D 
waiver. While that may be one of the outcomes they will ac‐
cept, it is not the only one. The second is that the state’s logic 
is circular. After all, the state creates the waiver programs, and 
therefore those programs’ eligibility criteria. If the state’s own 
criteria could prevent the enforcement of the integration man‐
date, the mandate would be meaningless. The regulation ad‐
jacent  to  the  “reasonable  modifications”  provision  antici‐
pates—and  directly  confronts—this  problem.  See  28  C.F.R. 
§ 35.130(b)(8) (“A public entity shall not impose or apply eli‐
gibility criteria that screen out or tend to screen out an indi‐
vidual with a disability or any class of individuals with disa‐
bilities from fully and equally enjoying any service, program, 
or activity, unless such criteria can be shown to be necessary 
for the provision of the service, program, or activity being of‐
fered.”). The state has made no showing that its criteria are 
“necessary for the provision” of the relevant services in this 
case. It cannot avoid the integration mandate by binding its 
hands in its own red tape. 
24                                         Nos. 15‐2377 & 15‐2389 

     The third reason the state’s argument cannot prevail is the 
most  important:  the  evidence  presented  on  summary  judg‐
ment shows that the plaintiffs’ demands are entirely reasona‐
ble;  the  state has provided  no evidence  to  the  contrary. The 
plaintiffs  do  not  demand  a  significant  increase  in  total  ser‐
vices, but rather a different apportionment of the two kinds of 
services they already receive. Prior‐authorization services do 
not  allow  the  plaintiffs  to  be  taken  into  the  community. 
Waiver  services  do.  Allowing  the  plaintiffs  to  change  their 
“mix” of prior‐authorization and waiver services would allow 
them to participate more fully in the community. According 
to their affidavits, a relatively slight increase in total services 
would prevent them from being unsupervised. The state has 
provided no evidence that the plaintiffs’ desired distribution 
of  services  would  significantly  increase  their  cost,  let  alone 
fundamentally alter any programs. 
    Finally,  the  state  argues  that  it  should  be  excused  from 
changing its waiver system because it has a “comprehensive, 
effectively  working  plan  for  placing  qualified  persons  with 
mental disabilities in less restrictive settings,” and therefore 
meets  the  reasonable‐modification  standard.  Olmstead,  527 
U.S. at 605. The state is referring to the process it is using to 
move persons with disabilities from the A&D waiver to the FS 
waiver.  That  is  just  what  plaintiffs  are  attacking:  their  evi‐
dence shows that this “plan” is undermining, not furthering, 
the integration mandate. Instead of moving people with disa‐
bilities to more integrated settings, the state’s plan is making 
their living arrangements less integrated. 
                                  3 
    The plaintiffs have provided evidence that before the pol‐
icy  change,  they  were  receiving  the  kind  of  services  they 
Nos. 15‐2377 & 15‐2389                                             25 

needed to prevent isolation or institutionalization and partic‐
ipate  in  the  community  around  them.  They  also  have  pro‐
vided evidence that the FS waiver services that they currently 
receive are insufficient to allow more than limited trips into 
the community. They describe current or future gaps in ser‐
vices that plausibly put them at risk of institutionalization. 
    It also appears, however, that recipients of FS waiver ser‐
vices may choose how to spend their allowance. The state ar‐
gues that the FS waiver actually provides the plaintiffs suffi‐
cient waiver services to participate in the community, but that 
these plaintiffs have used the FS resources in a way that has 
led to their current isolation. In support of this contention, the 
state has offered evidence that the plaintiffs could make dif‐
ferent  choices  that  would  allow  them  more  services  in  the 
community. It also offered evidence that the Coles are using a 
lower dollar amount of services than they did under the A&D 
waiver, and that Maertz’s situation has been influenced by the 
fact that his sister is the paid provider of his waiver services. 
There is therefore a dispute of material fact as to whether the 
state’s 2011 policy change caused the plaintiffs’ isolation, and 
summary  judgment  is  inappropriate  on  that  question.  See 
FED. R. CIV. P. 56(a). 
                                 III 
     The  party  seeking  class  certification  bears  the  burden  of 
showing, by a preponderance of the evidence, that a proposed 
class meets the requirements of Federal Rule of Civil Proce‐
dure  23.  Messner  v.  Northshore  Univ.  HealthSystem,  669  F.3d 
802, 811 (7th Cir. 2012). The district court’s decision whether 
to certify a class is reviewed for abuse of discretion. Mullins v. 
Direct Digital, LLC, 795 F.3d 654, 659 (7th Cir. 2015). The plain‐
tiffs proposed the following class: 
26                                           Nos. 15‐2377 & 15‐2389 

        Any and all persons, current and future, termi‐
        nated from the [A&D waiver] as a result of the 
        2011 Policy Change who require more services 
        each  year  than  are  available  through  the  [FS 
        waiver]  and  who  are  not  enrolled  in  the  [CIH 
        waiver]. 
The  district  court  found  that  the  plaintiffs  failed  all  of  Rule 
23’s criteria. We have serious reservations about this decision, 
which strikes us as too sweeping. Nonetheless, we may affirm 
on any basis that fairly appears in the record. Ellis v. CCA of 
Tennessee  LLC,  650  F.3d  640,  647  (7th  Cir.  2011).  Because  the 
class definition was too vague, we find that the district court 
did not abuse its discretion in denying class certification. 
    The vagueness of this definition arises from the word “re‐
quire.”  The  question  is  in  what  ways  do  the  potential  class 
members “require” more services than available under the FS 
waiver?  Are  they  medically  required?  Required  for  regular 
community interaction? Required so as not to violate the in‐
tegration mandate? (The last of these definitions would risk 
making this class an impermissible “fail‐safe” class. See Mul‐
lins, 795 F.3d at 660.) The class definition does not say. 
    Avoiding vagueness is important “because a court needs 
to be able to identify who will receive notice, who will share 
in any recovery, and who will be bound by a judgment.” Mul‐
lins,  795  F.3d  at  660.  “To  avoid  vagueness,  class  definitions 
generally need to identify a particular group, harmed during 
a particular time frame, in a particular location, in a particular 
way.” Id. The proposed definition here sufficiently identifies 
the time, location, and manner of harm, but we cannot say the 
same for the “particular group.” Id. Without knowing how to 
Nos. 15‐2377 & 15‐2389                                             27 

sort  between  those  who  were  and  those  who  were  not  de‐
prived of services to which they were entitled, we would not 
be  able  to  say  who  should  receive  notice,  be  bound  by  the 
judgment, and, if the class were to prevail on the merits, share 
in any recovery. The district court therefore did not abuse its 
discretion in denying class certification. 
                                 IV 
    Our decision today does not require the state of Indiana to 
adopt  any  particular  solution  to  make  its  waiver  program 
compliant with the integration mandate. If plaintiffs prevail 
on the merits, the district court, in conjunction with the par‐
ties, may exercise its equitable powers to craft an appropriate 
injunction. But the state cannot avoid the integration mandate 
by painting itself into a corner and then lamenting the view. 
The  state  designs,  applies  for,  develops  policies  regarding, 
and executes its waiver programs. If those programs in prac‐
tice allow persons with disabilities to leave their homes only 
12 hours each week, cooping them up the rest of the time, or 
render them at serious risk of institutionalization, then those 
programs violate the integration mandate unless the state can 
show that changing them would require a fundamental alter‐
ation of its programs for the disabled. 
    Because the plaintiffs’ claims both fit within and, if caused 
by  the  state’s  policy,  represent  violations  of  the  integration 
mandate, we REVERSE the judgment of the district court and 
REMAND for further proceedings consistent with this opinion. 
We AFFIRM the district court’s decision not to certify the pro‐
posed class. Costs will be taxed against the state.